Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2018

                                       No. 04-18-00294-CR

                                  Michael Lemone ROBERTS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 526617
                        The Honorable Susan Skinner, Judge Presiding


                                         ORDER

        On September 12, 2018, we granted Steven Gilmore’s motion to withdraw as appellate
counsel. Since appellant may be indigent, the appeal must be abated to the trial court for a
determination of whether new appellate counsel must be appointed. See Duncan v. State, 653
S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate appeals so that
trial court can assure appellant has effective assistance of counsel). It is therefore ORDERED
that this appeal is ABATED to the trial court. If it is determined that appellant is indigent, the
trial court is ORDERED to appoint new appellate counsel and to cause the trial court clerk to file
a supplemental clerk’s record containing documentation of such appointment within 30 days
from the date this order is signed. Alternately, if it is determined that appellant is not indigent,
the trial court clerk must file a supplemental clerk’s record containing the trial court’s
determination. After the supplemental clerk’s record is filed, the appeal will be reinstated on the
docket of this court. All filing deadlines are suspended until this reinstatement.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.
___________________________________
Keith E. Hottle
Clerk of Court